Appellate Case: 21-4080            Document: 010110651694   Date Filed: 03/02/2022   Page: 1
                                                                                    FILED
                                                                        United States Court of Appeals
                           UNITED STATES COURT OF APPEALS                       Tenth Circuit

                                 FOR THE TENTH CIRCUIT                         March 2, 2022
                             _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
  UNITED STATES OF AMERICA,

         Plaintiff,

  v.                                                            No. 21-4080
                                                        (D.C. No. 2:15-CV-00828-DN)
  GLENDA JOHNSON,                                                 (D. Utah)

         Defendant - Appellant.

  ------------------------------

  R. WAYNE KLEIN,

         Receiver - Appellee.
                         _________________________________

                                 ORDER AND JUDGMENT*
                             _________________________________

 Before PHILLIPS, BALDOCK, and EID, Circuit Judges.
                    _________________________________

        Glenda Johnson appeals an order of the district court awarding attorney fees to

 Receiver R. Wayne Klein after finding her in contempt of its receivership order.

 Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.



        *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-4080    Document: 010110651694         Date Filed: 03/02/2022     Page: 2



                                    BACKGROUND

       This is one of many appeals arising from a civil proceeding in which the

 United States alleged, and the district court ultimately found, that three companies—

 RaPower3, LLC; International Automated Systems, Inc.; and LTB1, LLC—and two

 individuals—Neldon Johnson and R. Gregory Shephard—operated a fraudulent solar

 energy tax scheme. The district court ordered the appointment of a receiver for the

 three entities, disgorgement of all gross receipts, and cessation of all business

 operations. We affirmed the court’s findings of fraud, disgorgement order, and

 injunction in United States v. RaPower-3, LLC, 960 F.3d 1240, 1243–44 (10th

 Cir. 2020).

       In its “Corrected Receivership Order,”1 the court prohibited all persons

 receiving notice of it from taking any action that would interfere with the Receiver’s

 duties. The order specifically prohibited creating or enforcing liens on receivership

 property. Despite being subject to the order, Ms. Johnson, the wife of Defendant

 Neldon Johnson, filed a “Notice of Lien” on receivership property in Millard County,

 Utah, and brought suit in state court against the buyer of the property after the

 court-approved sale of the property by the Receiver. Ms. Johnson later filed

 additional liens against receivership property in Utah and Texas.

       The court ordered Ms. Johnson to release the liens and dismiss the lawsuit to

 enforce the lien. When she did not do so, the Receiver filed a “Notice of


       1
         The court issued the first receivership order on October 31, 2018. It issued
 the Corrected Receivership Order one day later to revise some formatting errors.

                                             2
Appellate Case: 21-4080    Document: 010110651694        Date Filed: 03/02/2022    Page: 3



 Non-Compliance” with the district court. Ms. Johnson responded with a declaration

 asserting she lacked the authority to release the liens. The Receiver contested this

 assertion, and the district court entered an order requiring Ms. Johnson to submit

 specific information under oath to support her claim that she could not comply with

 the court’s earlier order to release the liens. She submitted a second declaration, and

 the Receiver again contested her assertion that she did not have authority to release

 the liens.

        The court entered an order invalidating the liens and ordering the Receiver to

 investigate the creation of the liens and interference with his work. The Receiver did

 so and then sought an order requiring Ms. Johnson to show cause why the court

 should not hold her in contempt. On April 14, 2021, the court entered an order

 finding Ms. Johnson in contempt of court and holding her liable for the resulting

 costs and attorney fees the Receiver incurred. The Receiver submitted a motion for

 attorney fees and costs on May 28, 2021. Ms. Johnson did not file a response to this

 motion. On June 22, 2021, the court ordered Ms. Johnson to pay the Receiver for

 $53,518.34. Ms. Johnson appeals this order.

                                     DISCUSSION

        Because Ms. Johnson is pro se, we construe her arguments liberally, but we

 “cannot take on the responsibility of serving as [her] attorney in constructing

 arguments and searching the record.” Garrett v. Selby Connor Maddux & Janer,

 425 F.3d 836, 840 (10th Cir. 2005). “We review a district court’s decision on

 whether to award attorney fees for abuse of discretion, but we review de novo the


                                            3
Appellate Case: 21-4080    Document: 010110651694        Date Filed: 03/02/2022     Page: 4



 district court’s application of the legal principles underlying that decision.” John

 Zink Co. v. Zink, 241 F.3d 1256, 1261 (10th Cir. 2001) (internal quotation marks

 omitted).

        In her opening brief, Ms. Johnson presents 22 separate issues for review.

 However, in none of them does she in any way suggest the district court abused its

 discretion in its attorney fee award. Even if it were possible to construe portions of

 Ms. Johnson’s opening brief as challenging the attorney fees order, she waived

 appellate consideration of any such arguments by not objecting below. See Strauss v.

 Angie’s List, Inc., 951 F.3d 1263, 1266 n. 3 (10th Cir. 2020) (“Generally, this court

 does not consider arguments raised for the first time on appeal.”).

        Ms. Johnson filed her notice of appeal on July 1, 2019. In it, she designated

 only the attorney fees order, and not the underlying contempt order, as the order

 being appealed. “Federal Rule of Appellate Procedure 3(c)(1)(B) requires a notice of

 appeal to designate the judgment, order, or part thereof being appealed, and those

 designations circumscribe the scope of our appellate review.” HCG Platinum, LLC v.

 Preferred Prod. Placement Corp., 873 F.3d 1191, 1199 n.8 (10th Cir. 2017) (citation

 and internal quotation marks omitted). And because the district court issued the

 underlying contempt order on April 14, 2021, the notice of appeal Ms. Johnson filed

 on July 1, 2021 is untimely to permit review of that order. See Fed. R. App. P.

 4(a)(1)(B)(i) (setting a 60-day deadline to file a notice of appeal when the United

 States is a party).




                                            4
Appellate Case: 21-4080    Document: 010110651694       Date Filed: 03/02/2022   Page: 5



                                       CONCLUSION

       Lacking any basis to disturb the district court’s attorney fee award, we affirm

 the judgment of the district court.


                                            Entered for the Court


                                            Bobby R. Baldock
                                            Circuit Judge




                                           5